Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Double asterisks denote omissions.
Execution Version


DISTRIBUTION AGREEMENT
This Distribution Agreement (the “Agreement”) is effective as of September 30,
2019 (“Effective Date”) between Conformis, Inc., a Delaware corporation, with
its principal place of business located at 600 Technology Park Drive, Billerica,
MA 01821 (“Supplier”), and Howmedica Osteonics Corp., a New Jersey corporation,
also known as Stryker Orthopaedics, together with its Affiliates (defined below)
(“Stryker”).
I.    RECITALS
WHEREAS Supplier is engaged in the business of manufacturing and supplying
certain Patient-Specific Instrumentation;
WHEREAS, the Parties are concurrently entering into an Asset Purchase Agreement
(as defined in the Development Agreement), and a License Agreement, a
Development Agreement and a Quality Agreement, as defined in and attached to the
Asset Purchase Agreement; and
WHEREAS Supplier desires to appoint Stryker as the exclusive (to the extent set
forth herein) distributor of the Products (as defined in Section 1 below) in the
Territory, and Stryker desires to accept such appointment subject to the terms
and conditions set forth in this Agreement.
II.    AGREEMENT
NOW THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the Parties, intending to be legally bound, hereby agree as follows:
1.
Definitions.

“Act” shall have the meaning set forth in Section 6.5.
“Action” shall have the meaning set forth in the Asset Purchase Agreement.


“Affiliate” shall have the meaning set forth in the Asset Purchase Agreement.
“Agents” shall have the meaning set forth in the Development Agreement.
“Agreement” shall have the meaning set forth in the Preamble.
“Allowable Adjustments” shall have the meaning set forth in Section 5.1.4.
“Applicable Laws” shall have the meaning set forth in the Development Agreement.


“Applicable Requirements” shall mean all Applicable Laws applicable to the
Supplier and the Products provided under this Agreement. Without limiting the
generality of the foregoing, “Applicable Requirements” means all governmental
rules and regulations applicable to the labeling, re-labeling, packaging,
processing,











--------------------------------------------------------------------------------





assembly, record creation, record retention, record modification, record
transmission (including by electronic means), storage, handling, transport
(including exportation and importation of Products within the United States or
to or from the United States), and reporting of medical devices, and, as
applicable, human cells, tissues or human cellular or tissue-based products
(HCT/Ps, in accordance with 21 CFR 1271) in effect at a particular time and
promulgated by the United States Food and Drug Administration (“FDA”) and any
foreign agency or authority equivalent to the FDA, including without limitation
21 CFR 820, 21 CFR 11, Quality Management System requirements of ISO 13485:2003,
Unique Device Identifier requirements as set forth in the FDA UDI rule, as
amended, 21 CFR Part 830, ISO 14001 and ISO 13485:2003 CAN/CSA (and any
amendments thereto) and all other applicable legal and regulatory requirements,
including, without limitation all requirements of the Canadian Medical Device
Regulation, the Therapeutic Goods Administration, Medsafe (New Zealand
regulatory authority), European Directives (including CE marking requirements),
Japan’s Pharmaceutical Affairs Law (PAL) and Ministerial Ordinance #169 and any
Regulatory Requirements (as defined in the Quality Agreement).
“Asset Purchase Agreement” shall mean that certain Asset Purchase Agreement
entered into between the Parties dated of even date herewith.
“Audit” means any Payment Audit or any audit conducted by a Third Party auditor
in accordance with Section 2.3.4.1 or Section 5.1.3.


“Bankruptcy Code” means Title 11 of the United States Code.
“Business Days” shall have the meaning set forth in the Asset Purchase
Agreement.
“Change of Control” shall have the meaning set forth in the Asset Purchase
Agreement.
“Claims” shall have the meaning set forth in the Development Agreement.
“Confidential Information” shall have the meaning set forth in the Asset
Purchase Agreement.
“Conformis Indemnified Parties” shall have the meaning set forth in the
Development Agreement.
“Consent and Non-Disturbance Agreement” shall have the meaning set forth in the
Asset Purchase Agreement.
“Court” shall have the meaning set forth in the Asset Purchase Agreement.


“Development Agreement” shall have the meaning set forth in the Asset Purchase
Agreement.


-2-









--------------------------------------------------------------------------------







“Disclosing Party” shall have the meaning set forth in the Asset Purchase
Agreement.


“eCommerce System” shall have the meaning set forth in Section 5.1.
“Effective Date” shall have the meaning set forth in the Preamble.
“Exclusive Supply Term” shall have the meaning set forth in Section 13.1.


“First Commercial Sale” means the first sale for end use of a Product by or on
behalf of Stryker or its Affiliates in the United States following FDA clearance
for the Product in accordance with the R&D Work Plan.


“Force Majeure Event” shall have the meaning set forth in Section 14.1.
“Forecast Report” shall have the meaning set forth in Section 5.1.
“Governmental Entity” shall have the meaning set forth in the Asset Purchase
Agreement.


“Insolvency Event” means, with respect to any Party, the occurrence of any of
the following events:
(i)
a court of competent jurisdiction shall have entered a decree or order for
relief in respect of the Party in an involuntary proceeding under any applicable
United States bankruptcy, insolvency, reorganization or other similar law now or
hereafter in effect, or appointing a receiver, liquidator, assignee, custodian,
trustee, sequestrator (or other similar official) of the Party or of all or any
substantial part of its property, or ordering the winding up or liquidation of
its affairs, and such decree or order shall remain unstayed and in effect for a
period of [**]; or

(ii)
the Party shall have a voluntary proceeding under any applicable United States
bankruptcy, insolvency, reorganization or other similar law now or hereafter in
effect, or shall have consented to the entry of an order for relief in an
involuntary case under any such law, or shall have consented to the appointment
of or taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or other similar official) of the Party or of all or any
substantial part of its property, or shall have made an assignment.

“Intellectual Property” shall have the meaning set forth in the Asset Purchase
Agreement.
“IP Claims” shall have the meaning set forth in Section 16.2.2.


-3-









--------------------------------------------------------------------------------





“License Agreement” shall have the meaning set forth in the Asset Purchase
Agreement.
“Materials Declaration Requirements” shall have the meaning set forth in Section
7.2.
“Non-Conforming Products” shall have the meaning set forth in Section 5.5.
“Non-exclusive Supply Term” shall have the meaning set forth in Section 13.1.
“Order” shall have the meaning set forth in the Asset Purchase Agreement.
“Other Agreements” shall have the meaning set forth in the License Agreement.


“Party” or “Parties” means in the singular, either Stryker or Supplier as
context may so dictate, or in the plural, both Stryker and Supplier.
“Patent” shall have the meaning set forth in the Asset Purchase Agreement.
“Patient-Specific Instrumentation” shall have the meaning set forth in the Asset
Purchase Agreement.
“Payment Audit” shall have the meaning set forth in Section 2.4.
“Permitted Use” shall have the meaning set forth in the Asset Purchase
Agreement.
“Per-Product Fee” shall have the meaning set forth in Section 2.3.3.1.
“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, association, estate, trust, governmental agency or body
or other entity, and will include any successor (by merger or otherwise) of such
Person.
“Pricing Schedule” means the list of Prices that Supplier may charge Stryker for
the supply of Products, and as more fully described in the Products and Pricing
Schedule attached hereto as Schedule A.
“Prior CDA” shall have the meaning set forth in the Asset Purchase Agreement.
“Prior Year Minimum” has the meaning set forth in Section 2.3.3.1.
“Products” means Patient-Specific Instrumentation for Triathlon that receives
510(k) clearance as contemplated under the Development Agreement and is supplied
by or on behalf of Supplier or its Affiliates.
“Product Liability Claim” has the meaning set forth in Section 10.6.
“Product Warranty” shall have the meaning set forth in Section 6.5.


-4-









--------------------------------------------------------------------------------





“Purchase Order” means a purchase order issued by Stryker to Supplier providing
for the purchase and sale of Products which references this Agreement as
providing for all terms and conditions applicable to such purchase order.
“Quality Agreement” shall have the meaning set forth in Section 7.3.
“R&D Work Plan” shall have the meaning set forth in the Development Agreement.
    
“Receiving Party” shall have the meaning set forth in the Asset Purchase
Agreement.     
“Related Agreements” shall mean the Asset Purchase Agreement, the License
Agreement, the Development Agreement, and the Consent and Non-Disturbance
Agreement.
“Representatives” shall have the meaning set forth in the Development Agreement.
    
“Required Insurance” shall have the meaning set forth in Section 10.8.
“Second Forecast Report” shall have the meaning set forth in Section 5.1.
“Services” shall have the meaning set forth in Section 5.8.
“Specifications” shall have the meaning set forth in Section 2.2.
“Sterilizer” means, at Supplier’s sole discretion, either Supplier or such Third
Party service provider facility as Supplier may engage from time to time for
purposes of sterilization of Products.
“Strategic Acquiror” shall have the meaning set forth in the License Agreement.
“Stryker” shall have the meaning set forth in the Preamble.
“Stryker Indemnified Parties” shall have the meaning set forth in the
Development Agreement.


“Stryker Products” means Patient-Specific Instrumentation for Triathlon that
receives 510(k) clearance as contemplated under the Development Agreement and is
supplied by or on behalf of any Person other than Supplier or its Affiliates.


“Stryker’s Purchase Obligation” shall have the meaning set forth in Section
2.3.2.1.
“Supplier” shall have the meaning set forth in the Preamble.
“[**]” shall have the meaning set forth in Section 16.2.2.


-5-









--------------------------------------------------------------------------------





“Supplier’s Supply Obligation” shall have the meaning set forth in Section
2.3.1.
“Supply Failure” means the occurrence of any of the following events:
(i)
During the first [**] of the Supply Term, Supplier fails to Timely fulfill
Stryker’s Valid Purchase Orders for Products with Products that meet the
Specifications with respect to at least [**]% of Stryker’s Valid Purchase
Orders;

(ii)
Between the first day of the [**] of the Supply Term and [**], Supplier fails to
Timely fulfill Stryker’s Valid Purchase Orders for Products with Products that
meet the Specifications with respect to at least [**] percent ([**]%) of the
Products under such Valid Purchase Orders, which percentage will be calculated
on a rolling [**] basis, beginning after the [**] of the Supply Term. “Timely”
shall mean within [**] following the date on which Stryker submits Stryker’s
applicable Valid Purchase Order in accordance with Section 5.1.5;

(iii)
Between the first day of the [**] and [**], Supplier fails to Timely fulfill
Stryker’s Valid Purchase Orders for Products with Products that meet the
Specifications with respect to at least [**] percent ([**]%) of the Products
under such Valid Purchase Orders, which percentage will be calculated on a
rolling [**] basis, beginning after the [**] of the Non-Exclusive Supply Term;

(iv)
Notwithstanding subclauses (i)-(iii) of this definition, at any time during the
Supply Term following a Change of Control of Supplier to a Strategic Acquiror,
Supplier fails to Timely fulfill Stryker’s Valid Purchase Orders for Products
with Products that meet the Specifications with respect to at least [**] percent
([**]%) of the Products under such Valid Purchase Orders, which percentage will
be calculated on a rolling [**] basis beginning after the [**] following such
Change of Control.

(v)
At any time during the Term, Supplier materially breaches the Quality Agreement
and does not cure such breach within [**], in accordance with any additional
procedures to cure or address deviations from the quality requirements set forth
in the Quality Agreement;

(vi)
At any time during the Term, the occurrence of any Insolvency Event with respect
to Supplier, provided that, no Supply Failure shall exist in respect of an
Insolvency Event that is a chapter 11 case under the Bankruptcy Code if Supplier
(x) continues to perform all of its material obligations under this Agreement,
(y) does not seek to reject this Agreement or take any action in such chapter 11
case to disavow or undermine the rights of Stryker under this Agreement, and (z)
assumes this Agreement on or before any deadline in such chapter 11 case for
such assumption; notwithstanding the foregoing, nothing herein shall limit or
prevent the Party not subject to an Insolvency Event from objecting to
assumption or assumption and assignment of this



-6-









--------------------------------------------------------------------------------





Agreement or requiring cure payments or adequate assurance of future performance
as a condition of assumption or assumption and assignment; or Supplier otherwise
discontinues or liquidates all or substantially all of Supplier’s business
operations related to this Agreement.
“Supply Requirements” means Stryker’s total requirements for Products, Stryker
Products, and Patient-Specific Instrumentation that [**] for any version of
Triathlon that is manufactured, marketed or sold by Stryker or its Affiliates as
of the date of First Commercial Sale; provided that, for the purposes of this
definition, Triathlon shall exclude [**].
“Supply Term” shall have the meaning set forth in Section 13.1.
“Supply Year” means each period of twelve (12) consecutive months during the
Supply Term, with the first Supply Year commencing on the first day of the
Supply Term and with each subsequent Supply Year commencing on the annual
anniversary of such day.
“Technology Transfer” shall have the meaning set forth in Section 2.5.2.
“Term” shall have the meaning set forth in Section 13.1.
“Territory” means worldwide.
“Third Party” means any Person other than Stryker or Supplier or their
Affiliates.
“Transfer Materials” shall have the meaning set forth in Section 2.5.1.


“Triathlon” shall have the meaning set forth in the Asset Purchase Agreement.
“Valid Purchase Order” shall have the meaning set forth in Section 5.1.5.


2.
Supply and Delivery; Appointment and Exclusivity.

2.1
Products; Appointment and Exclusivity. During the Supply Term, Supplier shall
make available to Stryker the Products, and shall supply the Products in
accordance with Valid Purchase Orders submitted by Stryker and accepted by
Supplier in accordance with this Agreement. Supplier hereby appoints Stryker as
its exclusive distributor to market and promote sales of the Products in the
Territory solely for the Permitted Use and subject to all applicable
restrictions set forth in the Related Agreements, and Stryker hereby accepts
such exclusive appointment and agrees to act as such distributor. Stryker may
appoint dealers or sub-distributors to distribute, market and sell Products in
the Territory as long as: (i) agreements Stryker enters into with such dealers
or sub-distributors do not conflict with this Agreement; and (ii) Stryker shall
remain liable for any breach of this Agreement caused by any such dealers or
sub-distributors. Supplier represents and warrants to Stryker that it has



-7-









--------------------------------------------------------------------------------





not granted distribution or other rights to any Person that would conflict with
the exclusive distribution rights granted to Stryker hereunder. Notwithstanding
the foregoing or anything to the contrary, but without limiting the exclusive
distributorship granted to Stryker, Stryker acknowledges and agrees that the
Products are currently anticipated to be approved for sale and use only in the
United States, and that Stryker’s marketing and promotion rights under this
Section 2.1 shall be limited to the United States until and unless otherwise
agreed by the Parties in writing.
2.2
Product Specifications. The Products will be manufactured in accordance with the
specifications mutually agreed by the Parties upon completion of the activities
described in the Development Agreement (“Specifications”). The sole remedies for
breach of this Section 2.2 are [**].

2.3
Quantity.

2.3.1
Term. During the Supply Term and subject to all terms and conditions hereof,
Supplier will accept Valid Purchase Orders for Products (“Supplier’s Supply
Obligation”). During the Exclusive Supply Term, except as expressly authorized
under Section 2.3.4, Stryker will not, and will cause its Affiliates not to,
contract with any Third Party for the manufacture of Products, Stryker Products
or Patient-Specific Instrumentation that [**] for any version of Triathlon that
is manufactured, marketed or sold by Stryker or its Affiliates as of the date of
First Commercial Sale. Notwithstanding the foregoing, for the purposes of this
Section 2.3.1, Triathlon shall exclude [**].

2.3.2
Supply Term.

2.3.2.1
During each calendar year during the time period beginning on the Effective Date
and continuing through the end of the Exclusive Supply Term, Stryker agrees to
purchase at least eighty percent (80%) of Stryker and its Affiliates’ Supply
Requirements for such calendar year from Supplier (“Stryker’s Purchase
Obligation”) and Stryker and its Affiliates may manufacture such remaining
percentage of its Supply Requirements, up to a cap of twenty percent (20%) of
such Supply Requirements, itself.

2.3.2.2
Notwithstanding the foregoing, in the event of a Supply Failure, (a) Stryker
shall be obligated to purchase only the quantity of Products set forth in
Stryker-issued Purchase Orders, (b) Stryker’s Purchase Obligation shall
thereafter be waived and (c) subject to Section 2.3.4, Stryker may contract with
any Third Party for the manufacture of Stryker Products.

2.3.3
Non-exclusive Supply Term.



-8-









--------------------------------------------------------------------------------





2.3.3.1
Each Supply Year during the Non-exclusive Supply Term, Stryker must either, at
its election in its sole discretion: (a) purchase at least the number of
Products from Supplier equal to eighty percent (80%) of Stryker’s Supply
Requirements for the immediately preceding Supply Year (“Prior Year Minimum”),
such Products to be supplied at an amount, on a per-unit basis, equal to
Supplier’s average prior Supply Year unit cost of goods sold (COGS) plus two
hundred dollars ($200), or (b) pay Supplier a fee, on a per-unit basis, equal to
two hundred dollars ($200) multiplied by the number of Products constituting the
difference between the Prior Year Minimum and the number of Products actually
purchased by Stryker from Supplier during such current Supply Year (the
“Per-Product Fee”).

2.3.3.2
Within [**] following the end of each calendar quarter of the Non-exclusive
Supply Term, Stryker will deliver to Supplier a certificate duly executed by an
authorized representative of Stryker setting forth the Per-Product Fees due and
payable to Supplier in respect of such calendar quarter. Such quarterly payment
will be calculated in accordance with Section 2.3.3.1 based upon the portion of
the Prior Year Minimum (subject to any offset permitted under the last sentence
of this Section 2.3.3.2) corresponding to the same calendar quarter of such
immediately preceding Supply Year. Upon receipt of such certificate and to the
extent such certificate reflects Per-Product Fees greater than zero, Supplier
shall issue an invoice in an amount equal to the Per-Product Fees set forth in
such certificate. Stryker shall pay Supplier the Per-Product Fees set forth in
such invoice by check within [**] of receipt of the invoice. Concurrent with any
such quarterly payment under this Section 2.3.3.2 which includes the end of a
Supply Year, Stryker will submit to Supplier (a) a report detailing all
Per-Product Fees paid pursuant to this Section 2.3.3.2 and applicable to such
Supply Year; (b) a calculation of Per-Product Fees actually owed for such Supply
Year; and (c) to the extent that such total Per-Product Fees in respect of such
Supply Year already paid under this Section 2.3.3.2 are less than those owed
under Section 2.3.3.1, a check for such difference. To the extent that such
total Per-Product Fees in respect of such Supply Year already paid under this
Section 2.3.3.2 are greater than those owed under Section 2.3.3.1, Stryker shall
be permitted to offset such overage against future quarterly payments due under
this Section 2.3.3.2.

2.3.3.3
Notwithstanding the foregoing, in the event of a Supply Failure, Stryker’s
obligations with respect to the Per-Product Fees set forth in this Section 2.3.3
shall thereafter be waived.



-9-









--------------------------------------------------------------------------------





2.3.3.4
During the Non-exclusive Supply Term, in the event that Stryker fails to (i)
purchase at least [**] units of Products from Supplier during [**] period or
(ii) fails to pay Supplier $200 USD per each unit of Product constituting the
difference between the number of actual units purchased from Supplier during
[**] period, to the extent such number is less than [**] units, and such [**]
unit minimum, within [**] following such [**] period, then Supplier’s
exclusivity covenant set forth in Section 4.1 of the Development Agreement shall
thereafter be of no force or effect, provided that Supplier’s exclusivity
covenant will not be waived with respect to any Person constituting a Strategic
Acquiror. In the event of a Supply Failure, an Insolvency Event, or a Change of
Control of Supplier to a Strategic Acquiror, Stryker’s obligation set forth in
this Section 2.3.3.4 shall thereafter be waived.

2.3.4
Third Party Manufacturers. Stryker may engage a Third Party manufacturer: (a)
during the Supply Term, in the event of a Supply Failure or in respect of
post-processing machinery, sterilization and/or packaging services relating to
the manufacture of Products, Stryker Products or Patient-Specific
Instrumentation that is used for a similar purpose as the Products for any
version of Triathlon that is manufactured, marketed or sold by Stryker or its
Affiliates as of the date of First Commercial Sale, or (b) during the
Non-exclusive Supply Term, provided that (i) Stryker shall notify Supplier in
advance of the commencement of any such Third Party manufacturing; (ii) Stryker
may not provide the Software Code in any form to any such Third Party, and may
only disclose such of Supplier’s other Confidential Information as is reasonably
necessary for such permitted Third Party manufacturing; and (iii) each such
Third Party manufacturer shall be bound by a written agreement that (1) contains
confidentiality obligations at least as protective of those hereunder and under
the Related Agreements, with Supplier to be an express Third Party beneficiary
of each such confidentiality agreement with respect to that Confidential
Information owned by Supplier (whether solely or jointly), and (2) that
expressly prohibits any use of any kind of any of the Manufacturing Documents,
Transfer Materials or any other materials or information received from Supplier
hereunder or under any of the Related Agreements (to the extent Stryker is
permitted to disclose such items pursuant to Section 2.3.4(ii)) other than for
the Permitted Use.

2.3.4.1
Up to [**] for each Third Party manufacturer and upon Supplier’s written request
and subject to any confidentiality or other non-use restrictions applicable to
Stryker by the relevant Third Party manufacturer, Stryker shall provide
documentation reasonably required by a mutually agreed Third Party auditor to
verify Stryker’s compliance with this Section 2.3.4. Such Audit shall be at
Supplier’s sole expense and shall be performed in accordance with the



-10-









--------------------------------------------------------------------------------





requirements set forth in Section 2.4.2. If any report prepared in accordance
with Section 2.4.2 discloses findings of any non-compliance with this Section
2.3.4, representatives of each Party shall discuss in good faith a mutually
agreed resolution of such non-compliance within [**] of submission of such
report. Notwithstanding anything to the contrary set forth in this Agreement, in
the event of a Change of Control of Supplier to a Strategic Acquiror, the rights
and obligations set forth in this Section 2.3.4.1 shall be of no further force
or effect.
2.3.5
Stryker Minimum Purchase Obligation. To the extent occurring [**] after the [**]
of the Supply Term, in the event that Stryker either: (i) fails to purchase at
least [**] percent ([**]%) of the Products set forth on the then-current
Forecast Report for [**] during the Exclusive Supply Term (“Minimum [**]
Purchase Obligation”) and fails to pay Supplier $200 USD per each unit of
Product constituting the difference between the number of actual units purchased
during such [**] period and the Minimum [**] Purchase Obligation within [**] of
the end of such [**] period; or (ii) breaches Stryker’s Purchase Obligation
during any calendar year during the Exclusive Supply Term and fails to pay
Supplier $200 USD per each unit of Product constituting the difference between
the number of actual units purchased during such calendar year and the Stryker
Purchase Obligation within [**] of the end of such calendar year, then, without
derogation to Supplier’s other rights and remedies, Supplier’s exclusivity
covenant set forth in Section 4.1 of the Development Agreement shall thereafter
be of no force or effect. For the avoidance of doubt, references herein to a
particular calendar month and the then-current Forecast Report refer to the
Forecast Report required to be delivered within [**] prior to first day of the
applicable calendar month pursuant to Section 5.1.

2.4
Audits.

2.4.1
Each Party shall, and shall cause its relevant Affiliates to, allow Supplier, on
the hand, or Stryker, on the other hand, or their respective designees (subject
to confidentiality restrictions no less restrictive in any material respect than
the Parties’ confidentiality obligations hereunder), during such audited Party’s
and/or its Affiliate’s business hours and up to [**] period during the Supply
Term and during the [**] period thereafter, to inspect and audit such Party’s
financial books and records (whether written or electronic) for the immediately
preceding [**] period in order that are directly relevant to verify (i) in the
event Stryker is such audited Party, compliance with Section 2.3.2.1, Section
2.3.3.1, and Section 2.3.3.4 hereof during such period and (ii) in the event
Supplier is such audited Party, the components and calculation of Supplier’s
cost of goods sold (COGS) with respect to the Products (a “Payment Audit”). Such
Payment Audit shall be at the auditing Party’s sole



-11-









--------------------------------------------------------------------------------





expense except as described below and shall be performed in accordance with the
requirements set forth in Section 2.4.2. The audited Party shall, and shall
cause its relevant Affiliates to, provide all reasonably necessary assistance
that is requested in connection with such Payment Audit. If any Payment Audit
report prepared in accordance with Section 2.4.2 discloses findings of any
overpayment or underpayment, representatives of each Party shall discuss in good
faith a mutually agreed resolution of such overpayment or underpayment within
[**] of submission of such report. Upon resolution between the Parties of any
findings of overpayment or underpayment disclosed in such Payment Audit report,
the audited Party shall (without derogation to the auditing Party’s other rights
and remedies) pay or reimburse such other Party any such finding of underpayment
or overpayment, and to the extent such underpayment or overpayment and all duly
documented and out-of-pocket costs incurred in connection with such Payment
Audit within [**] of such conclusive finding. Each Party shall use commercially
reasonable efforts to ensure that all relevant books and records are kept
available for at least such time periods subject to each Party’s Payment Audit
inspection rights under this Section 2.4.1.
2.4.2
The auditing Party shall provide reasonable prior written notice to such other
Party of any Audit of not less than [**]. The duration of, and number of Persons
involved in, any Audit shall be appropriately limited to prevent interruption to
the audited Party’s business. In the case of any Audit, (i) the auditing Party
or the Third Party auditor, as applicable, will be bound by a written agreement
that contains confidentiality obligations at least as protective as those
hereunder and under the Related Agreements and (ii) any documentation provided
by the audited Party may be provided in redacted form to remove information that
the audited Party determines, in good faith and in its sole discretion, is
competitively sensitive. The auditing Party or Third Party auditor, as
applicable, shall provide a report (whether written or electronic) to the
audited Party and the auditing Party (if applicable) for review, which report
will include only such information that is reasonably necessary to support the
auditing Party’s or Third Party auditor’s, as applicable, findings therein. In
the event of dispute or disagreement between the Parties with respect to any
Audit such matter shall be addressed by the procedures set forth in Section 18
of this Agreement.

2.5
Technology Transfer.

2.5.1
Transfer Materials. Once during the Exclusive Supply Term, Supplier shall, upon
Stryker’s written request and at Supplier’s cost and expense (except as set
forth in this Section 2.5), transfer to Stryker, its Affiliate or its permitted
Third Party manufacturer expressly authorized under Section 2.3.4 (and subject
to the restrictions in Section 2.3.4), within [**] of such written request (or
such other period thereafter as mutually agreed upon between the Parties)



-12-









--------------------------------------------------------------------------------





any revisions to the Software Code or Manufacturing Documents (as such terms are
defined in the Asset Purchase Agreement), a listing of its Third Party suppliers
and licensors relevant to the Products, or other documentation in Supplier’s
possession or control, in each case that are created by Supplier after the
Effective Date and prior to the conclusion of the first [**] of the Supply Term,
whether in physical or digital form, that are used by Supplier in the
manufacture of the Products hereunder during the first [**] of the Supply Term
(the use by Stryker of such items collectively referred to herein as the
“Transfer Materials,” is subject to the license grant in Section 2.1(b) of the
License Agreement). For clarity, Supplier shall only be required to transfer
Transfer Materials to a Third Party to the extent such Transfer Materials are
(i) necessary for the applicable manufacturing activities of such Third Party
and (ii) are within the scope of the express authorization under Section 2.3.4.
2.5.2
Technology Transfer. In addition to the transfer and delivery of the Transfer
Materials, the transfer described in Section 2.5.1 shall include, at Stryker’s
expense and at reasonable mutually agreed upon rates, with such rate per man
hour not to exceed $[**], training and technical support solely at a U.S.
location for Stryker or the applicable designee until Stryker completes
validation and obtains all necessary regulatory approvals for the manufacture of
the Stryker Product by Stryker.

2.5.3
Solicitation Rights. If a Supply Failure or Change of Control to a Strategic
Acquiror occurs with respect to Supplier during the Term, then Supplier will
relieve all current or former key employees and key independent contractors of
Supplier from any non-competition agreements, confidentiality agreements, or any
other obligations to or imposed by Supplier, solely to the extent such
agreements or obligations would: (a) prevent or hinder the ability of Stryker or
its Affiliates (or Third Party designee) to hire or engage any such current or
former key employee or key independent contractor of Supplier to perform Stryker
business activities directly related to the development, manufacture, promotion
or sale of Stryker Products; or (b) prevent such key current or former employee
or key independent contractor from performing any specific activities for
Stryker or its Affiliates (or Third Party designee) in respect of the
development and manufacture of Stryker Products. For clarity, this Section 2.5.3
shall not expand the scope of licenses granted to Stryker under the License
Agreement.

3.
[Intentionally Omitted].

4.
Prices.

4.1
The prices for the Products are as set forth in Schedule A.



-13-









--------------------------------------------------------------------------------





4.2
Except for those taxes noted herein, no extra charges of any kind, including
without limitation transportation charges, shall be allowed unless agreed to in
writing by Stryker. To the extent applicable, Stryker shall pay all sales or use
taxes due on the transactions hereunder or provide Supplier customary proof that
the transactions are exempt from such taxes; provided, that Supplier shall pay
all applicable excise taxes imposed on Supplier including, without limitation,
excise taxes imposed on Supplier as the manufacturer or importer of a “taxable
medical device”, under Section 4191 of the Internal Revenue Code and its
implementing regulations. Invoices shall separately identify any tax that is the
responsibility of Stryker hereunder (including value added taxes as exclusively
net extra) and shall include either Supplier’s sales tax, use tax or other
applicable permit number. Supplier shall pay any other taxes and charges,
including without limitation, assessments or fines arising from Supplier’s
performance of the transactions under the Agreement, including taxes based upon
Supplier’s net income and penalties or fees imposed due to failure to file or
pay collected sales tax, the cost of which is included in the prices set forth
in Schedule A and Supplier shall not be entitled to additional compensation
therefore. To the extent applicable, in all instances where Stryker purchases
Products requiring importation by Stryker, Stryker shall pay all applicable
duties and shall have the sole and exclusive right to claim and apply for all
duty drawbacks and Supplier shall reasonably assist Stryker in making any such
duty drawback claims.

5.
Ordering, Delivering and Payment.

5.1
Forecasting.

5.1.1
No later than [**] prior to Stryker’s anticipated First Commercial Sale of the
Product, Stryker will deliver to Supplier an initial forecast for its supply
requirements for Products. Thereafter, at least [**] prior to the start of the
calendar month immediately preceding the calendar month immediately prior to
Stryker’s anticipated First Commercial Sale of the Product (such Forecast
Report, the “Second Forecast Report”), and at least [**] prior to the start of
each calendar month thereafter, Stryker will provide Supplier with a non-binding
(except to the extent set forth in Section 5.1.4) [**] rolling forecast of
Stryker’s supply requirements for Products, (each a “Forecast Report”), such
Forecast Report to be available for review either (a) online through Stryker’s
eCommerce system (the “eCommerce System”), provided that Stryker timely notifies
Supplier each time a Forecast Report is made available on the eCommerce System
and provides Supplier all necessary credentials and instructions to access such
Forecast Report; or (b) by report provided by Stryker (whether written or
electronic). Upon each issuance of a Forecast Report, Stryker may make only
Allowable Adjustments to any calendar month which was included in a prior
Forecast Report. To the extent any Forecast Report contains any adjustment(s)
for any such calendar month outside the scope of an Allowable Adjustment,
Supplier shall have the right to modify such Forecast Report as necessary for
each such adjustment to fall



-14-









--------------------------------------------------------------------------------





within the scope of an Allowable Adjustment. If Supplier changes the Forecast
Report in accordance with the foregoing sentence, Supplier shall provide prompt
written notice and a copy of the revised Forecast Report to Stryker within [**]
of Stryker’s submission of the applicable Forecast Report.
5.1.2
Each Forecast Report shall reflect [**].

5.1.3
If Supplier reasonably believes that Stryker has breached its obligation set
forth in Section 5.1.2, then, up to [**] during any consecutive [**] period
during the Supply Term, Supplier will provide written notice to Stryker setting
forth such reasonable belief and identifying up to one Forecast Report that was
submitted to Supplier during the immediately preceding [**] to audit for
purposes of confirming compliance with Section 5.1.2. Upon such notice, Stryker
shall provide documentation to a mutually agreed Third Party auditor to verify
Stryker’s compliance with Section 5.1.2. Such Audit shall be at Supplier’s sole
expense and shall be performed in accordance with the requirements set forth in
Section 2.4.2. If any report prepared in accordance with Section 2.4.2 discloses
findings of any non-compliance with Section 5.1.2, representatives of each Party
shall discuss in good faith a mutually agreed resolution of such non-compliance
within [**] of submission of such report. Notwithstanding anything to the
contrary set forth in this Agreement, in the event of a Change of Control of
Supplier to a Strategic Acquiror, the rights and obligations set forth in this
Section 5.1.3 shall be of no further force or effect.

5.1.4
“Allowable Adjustments” shall mean:

5.1.4.1
For any month in a Forecast Report in which the number of units of Products
forecasted is less than or equal to [**] units of Products, an adjustment which
deviates by plus [**] percent ([**]%) or minus [**] percent ([**]%) from the
immediately prior Forecast Report.

5.1.4.2
For any month in a Forecast Report in which the number of units of Products
forecasted is greater than [**] units of Products (i) with respect to each of
the first [**] of a Forecast Report issued under Section 5.1, an adjustment
which deviates up to +/- [**] percent ([**]%) from the immediately prior
Forecast Report with respect to the applicable calendar month; and (ii) with
respect to each of the second [**] of a Forecast Report issued under Section
5.1, an adjustment which deviates up to +/- [**] percent ([**]%) from the
immediately prior Forecast Report with respect to the applicable calendar month,
provided, however that in each case (i) or (ii), the downward adjustment to the
Product volume for any calendar month covered by such Forecast Report as
compared to the same calendar month in any prior Forecast Report shall not
exceed minus [**] percent ([**]%) in relation to the first time such calendar
month



-15-









--------------------------------------------------------------------------------





appeared in a Forecast Report. Notwithstanding the foregoing, in the Second
Forecast Report, Stryker may make any adjustments to the quantities set forth
for any or all calendar months as compared to the initial Forecast Report
provided that such adjustments shall not exceed plus [**] percent ([**]%) or
minus [**] percent ([**]%) for any such calendar month. In respect of any
calculation of Allowable Adjustments pursuant to this Section 5.1.4, the
calculation shall be rounded to the nearest integer. For example, a [**]-percent
([**]%) decrease from a prior forecast of [**] would be rounded to [**]. A
number that contains a half decimal (.5), shall be rounded up (e.g. [**] would
round up to [**]).
5.1.5
Valid Purchase Orders. Purchase Orders shall: (i) specify the type of Product to
be purchased by item/reorder number; (ii) specify the quantity of each such
Product; (iii) specify unique patient identification and reference to an
available CT scan for that unique patient which CT scan is of sufficient quality
as determined by Supplier’s applicable quality standards; (iv) specify the
shipping instructions in accordance with the terms of this Agreement; (v) not
result in the amount of Products ordered during the applicable calendar month to
exceed the amount of Products forecasted in the then-current Forecast Report by
more than the applicable Allowable Adjustment; and (vi) is otherwise compliant
with this Agreement (e.g., lead time requirements, pricing) (each such Purchase
Order, a “Valid Purchase Order”). Supplier shall provide its written acceptance
or rejection of each Purchase Order submitted by Stryker within [**], and, in
the event of rejection, shall provide to Stryker reasonable detail regarding the
basis for rejection of such Purchase Order. To the extent Supplier provides its
written acceptance of a Purchase Order, such Purchase Order shall be considered
a Valid Purchase Order for all purposes hereunder.

5.2
Shipment. Supplier shall ship Products on the shipment dates specified in
Stryker’s Valid Purchase Orders accepted by Supplier; provided, however, that
(as further detailed below) in no event shall Supplier be required to ship
Product for any given case on a date that is sooner [**] after Stryker’s
submission of an applicable Valid Purchase Order in accordance with Section
5.1.5. “Shipment” of Products under this Agreement shall be deemed to have
occurred when Supplier makes the applicable Products available to Stryker
(either directly or at the Sterilizer) in accordance with this Section 5.2,
without consideration of further shipping at Stryker’s cost as described in this
Section 5.2. Products shall be packaged in a form that is in accordance with the
Specifications, mutually agreed by the Parties and suitable for commercial sale.
Supplier will ship the Products in accordance with such instructions as to
method of shipment and shipment packaging as Stryker shall specify in its Valid
Purchase Order, provided that [**] shall bear all costs of shipping except for
as described in the final sentence of this Section 5.2. If (a) the Sterilizer is
a Third Party, the shipment shall be to the Sterilizer and shall be made
available to Stryker



-16-









--------------------------------------------------------------------------------





at the Sterilizer’s facility; and (b) Supplier is the Sterilizer, the Products
will be made available at Supplier’s facility, in each case (a) or (b) within
[**] after Stryker’s submission of an applicable Valid Purchase Order in
accordance with Section 5.1.5, unless otherwise agreed by the Parties, and
provided further that nothing in this sentence shall relieve Supplier of its
obligations to ensure that Products meet Specifications and the Applicable
Requirements in the United States in accordance with the terms of this
Agreement. Notwithstanding the foregoing, [**].
5.3
Invoicing and Payment. Supplier shall invoice Stryker within [**] of the
shipment of the applicable Product with a complete and correct invoice. Each
invoice shall include, at a minimum, the following information: (i) purchase
order number(s), (ii) part number(s), (iii) description of the Product(s)
shipped, (iv) quantity of the Product(s) shipped, (v) unit and extended price
applicable, (vi) date(s) that the Product(s) shipped, (vii) Supplier’s packing
slip number(s), (viii) any applicable taxes chargeable under Section 4.2; and
(ix) any other charges that have been approved by Stryker. Stryker shall pay all
such invoices by check within [**] of receipt of the invoice. All invoices must
be directed to, and received by Stryker at the invoice address shown on the
applicable Purchase Order. No payment made by Stryker shall be considered an
acceptance of satisfactory performance of Supplier’s obligations under this
Agreement, nor shall any payment limit Stryker’s rights to reject Non-Conforming
Products (as defined in Section 5.5) or relieve Supplier from its full
responsibility under this Agreement.

5.4
Cancellation of Purchase Orders. Stryker may cancel any Valid Purchase Order in
whole or in part without any penalty or liability if Stryker provides written
notice of cancellation to Supplier within [**] of the date of Stryker’s
submission of an applicable Valid Purchase Order. If Stryker provides written
notice of cancellation of any Valid Purchase Order more than [**] from such
date, Stryker shall pay $[**] per unit of Product ordered under such cancelled
Valid Purchase Order within [**] of such date of cancellation. If Stryker
provides written notice of cancellation of any Valid Purchase Order in whole or
in part after Supplier has shipped the Products ordered under such Valid
Purchase Order, Stryker shall be responsible for [**] of the amount of such
Valid Purchase Order subject to the cancellation. For the purposes of
determining when notification of cancellation must be given in this Section 5.4,
the time periods described above shall commence at the specific time of day that
the applicable Valid Purchase Order was submitted, and shall end at that same
time of day after the number of Business Days indicated (e.g., if a Valid
Purchase Order is submitted by Stryker at 4 p.m. EST on Friday, September 13,
2019, Stryker must provide written notice of cancellation by 4 p.m. EST on
Wednesday, September 18, 2019 in order to cancel without liability). Valid
Purchase Orders submitted outside of the hours of 9 a.m. EST and 6 p.m. EST
shall be deemed to have been made at 9 a.m. EST on the following Business Day.,
unless such Valid Purchase Order is submitted between the hours of 12 a.m. EST
and 8:59 a.m. EST on a Business Day, in which case such Valid Purchase Order
shall be deemed to have been made at 9 a.m. EST on such Business Day.



-17-









--------------------------------------------------------------------------------





5.5
Non-Conforming Products. In the event of delivery of Non-Conforming Products,
Stryker shall, at its election in its sole discretion [**]: (i) accept the
Non-Conforming Products; (ii) notify Supplier in writing that it has delivered
Non-Conforming Products (defined below) and require an immediate repair /
replacement at Stryker’s option; or (iii) reject the Non-Conforming Products.
Any notice or rejection under the foregoing (ii) or (iii) must be in a writing
that is reasonably detailed as of the reason(s) the Products constitute
Non-Conforming Products. Products are “Non-Conforming” when the particular
Products do not conform to the requirements set forth in the Specifications,
this Agreement, the quantities and shipping terms in any applicable Valid
Purchase Order, or the warranties set forth herein. For clarity, Non-Conforming
Products which Stryker accepts under Section 5.5(i) or otherwise uses shall not
count towards calculation of a Supply Failure.

5.6
Replacement by Supplier. Without limiting Stryker’s rights in the event of a
Supply Failure or as otherwise set forth in Section 2.2, in the event that
Stryker rejects the Products in accordance with Section 5.5, Supplier shall, at
Stryker’s request, ship replacements of the Non-Conforming Products within [**]
of Stryker’s receipt of the applicable Non-Conforming Products. Upon delivery of
the replacement Products, Stryker may then inspect the Products to determine
whether Supplier has cured the non-conformity or non-compliance. In the event
that Supplier has failed to correct the Non-Conforming Products, Stryker may, in
its sole discretion, (i) terminate all or a portion of the Purchase Order
related thereto, and receive a refund of the applicable charge already paid, if
any, and shall not be subject to any cancellation payments contemplated by
Section 5.4; or (ii) deliver to Supplier additional notices of non-conformity or
non-compliance in accordance with Section 5.5. In all cases, such Non-Conforming
Product shall be credited as a Product for the purposes of calculating Stryker’s
Purchase Obligation and the Minimum [**] Purchase Obligation.

5.7
Replacement by Stryker. Without limiting Stryker’s rights in the event of a
Supply Failure or as otherwise set forth in Section 2.2, in the event that
following notice and opportunity to cure, Supplier has attempted and failed to
correct Non-Conforming Products, or Stryker elects to terminate such Purchase
Order without replacement by Supplier, Stryker may, in its sole discretion,
manufacture Stryker Products to replace such Non-Conforming Products, and such
Stryker Products shall be deemed Products for purposes of calculating Stryker’s
Purchase Obligation and the Minimum [**] Purchase Obligation, and either invoice
Supplier for the incremental cost of replacing the Non-Conforming Products or
set-off the cost of such Stryker Products against any invoice then due and owing
to Supplier. In no event shall Stryker be subject to any cancellation payments
contemplated by Section 5.4 in the event of termination of such Purchase Order.
For clarity, no representations or warranties of Supplier with respect to
Products shall apply to Stryker Products (in accordance with Section 2.3.4)
under any provision of this Agreement.

5.8
Services.



-18-









--------------------------------------------------------------------------------





5.8.1
During the Supply Term, Supplier shall make available to Stryker or Stryker’s
designee each of the services set forth on Annex I hereto (the “Services”) [**].

5.8.2
Supplier shall (and shall cause its Affiliates to) (i) allocate to the
performance of the Services sufficient personnel with appropriate experience,
knowledge and competence, in each case, to provide the Services with
substantially the same quality, care, diligence, service levels and standards as
Supplier renders in relation to similar services within its business; (ii)
perform the Services in a timely fashion and in a reasonable workmanlike manner,
and (iii) perform the Services in compliance in all material respects with any
Applicable Laws applicable to such Services. The Parties shall reasonably
cooperate with each other in all matters relating to the provision and receipt
of the Services.

5.8.3
Supplier represents and warrants that there is no authorization, consent or
approval required by, from or in respect of any Person in order for Supplier to
provide (or cause to be provided) any of the Services. Supplier represents and
warrants that no established policy, or procedure of Supplier will prevent
Supplier from performing Supplier’s obligations hereunder in respect of the
Services.

5.8.4
In addition to the documents, data and other information provided in connection
with the provision of Services, each Party shall provide to the other Party such
documents, data and other information relating to the business as reasonably
required to comply with the requesting Party’s reporting obligations to
Governmental Entities. To the extent that such provision of any document might
otherwise jeopardize any attorney-client or other legal privilege, the Parties
shall enter into a common interest agreement in order to avoid such jeopardy.

6.
Representations and Warranties and Covenants of Supplier. Supplier hereby
represents and warrants to Stryker that:

6.1
Organization; Authority. Supplier is a corporation duly organized and validly
existing in good standing under the laws of the Delaware. Supplier has the power
to execute, deliver and perform this Agreement.

6.2
Binding Obligation. The execution and delivery of this Agreement by Supplier
does not, and the performance of its obligations hereunder will not, violate any
provision of the articles of incorporation or bylaws of Supplier or violate any
provisions of, or result in a breach of any of the terms or provisions of or the
acceleration of any of the obligations under, or constitute a default under, any
mortgage, lease, agreement, instrument, order, arbitration award, judgment or
decree to which Supplier is a party or to which Supplier or its assets,
properties or business are subject. This Agreement is a valid and binding
agreement of Supplier enforceable against it in accordance with its terms.



-19-









--------------------------------------------------------------------------------





6.3
No Other Agreement. Supplier is not party to any agreement with or obligation to
any third-party or any other legally binding commitment of any kind or nature
whatsoever that may conflict with, diminish or limit in any manner the full
right and authority of Supplier to perform its covenants under this Agreement.
Supplier will not divest itself of any right now or hereafter possessed where
the effect of so doing may be to diminish or impair Stryker’s rights under this
Agreement.

6.4
No Approval. No approval of any person, entity or government authority is
necessary with respect to the execution, delivery and performance by Supplier of
this Agreement.

6.5
Product Warranty. Supplier hereby warrants to Stryker that, at the time of
shipment to Stryker by Supplier, all Products and their instructions for use
shall conform in all material respects to the requirements of Applicable Laws
and shall not be adulterated or misbranded within the meaning of the Federal
Food, Drug, and Cosmetic Act as amended from time to time (the “Act”, and such
warranty, the “Product Warranty”).

6.6
Compliance with Stryker’s Supplier Code of Conduct. Supplier represents and
warrants that Supplier and any Supplier employees and agents shall comply with
Stryker’s Supplier Code of Conduct attached hereto as Schedule 6.6. No item or
material used by Supplier in its performance hereunder that would result in a
separate charge to Stryker may be obtained from an Affiliate of Supplier without
prior written notice to Stryker of such affiliation.

6.7
No Infringement or Misappropriation. Supplier represents and warrants that, to
the Knowledge (as defined in the APA) of Supplier, the manufacture, sale or use
of the Products and the resale by Stryker and use thereof by its customers do
not and will not violate, infringe, or misappropriate the Intellectual Property
or other proprietary rights of any third party anywhere in the world, nor has
any claim of such infringement been threatened or asserted.

6.8
No Pending Claims or Litigation. Supplier represents and warrants to Stryker
that there is no action, suit, claim, investigation or proceeding pending or, to
the best of its knowledge, threatened, against it that, if adversely decided, is
likely to materially and adversely affect Supplier’s: (a) ability to enter into
this Agreement; or (b) the performance of its obligations hereunder.

6.9
Debarment. Supplier represents and warrants that it is not currently debarred,
suspended, proposed for debarment or otherwise excluded by any governmental
agency from receiving Federal Government or State or local governmental
contracts. Supplier further certifies by accepting this Agreement or any part
thereof that Supplier’s employees, agents, representatives or sub-suppliers
assigned to perform Services under this Agreement are not debarred, suspended,
proposed for debarment or otherwise excluded from contracting with the Federal
Government or any State or local government agency. If Supplier’s representation
in this Section 6.9 becomes



-20-









--------------------------------------------------------------------------------





untrue for any reason, then Supplier shall promptly notify Stryker in writing of
the circumstances that have made such representation untrue.
6.10
U.S. Immigration Laws. Supplier represents and warrants that to the extent
applicable to its performance under this Agreement, and as required by the
United States’ immigration or acquisition laws, including but not limited to the
requirements set out at 48 C.F.R. 52.222-54 (the Federal “E-Verify” program),
Supplier and its employees, agents, and sub-suppliers are entitled to work in
the United States, and upon Stryker’s reasonable request, Supplier shall provide
to Stryker documented proof of eligibility to work in the United States for
itself and its employees, agents, and sub-suppliers.

6.11
Solvency. Supplier (a) is not insolvent because its financial condition is such
that the sum of its debts is greater than the fair market value of its assets or
because the fair value of its assets is less than the amount required to pay its
liabilities on its existing debts as they mature; (b) has sufficient capital
with which to engage in its business; and (c) has not and, to its knowledge as
informed by its current business plans, shall not incur debts beyond its ability
to pay as they become due.

6.12
Compliance with Applicable Requirements. [**], Supplier represents and warrants
that [**], all Patient-Specific Instrumentation developed, manufactured and
distributed by Supplier has been developed, manufactured, and distributed in
material compliance with Applicable Requirements. Supplier further represents
and warrants that Products shall be manufactured, inspected and supplied in
accordance with the Applicable Requirements in the United States. No later than
[**] after the Effective Date, Supplier shall deliver to Stryker a DVD ROM disc
(or similar media) containing a digital copy of all of the materials included in
the data room established by Supplier and made available to Stryker.

6.13
Warranties Cumulative. The warranties provided herein are cumulative of and in
addition to any other warranties agreed to by Supplier under the Related
Agreements.

6.14
EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION 6 AND SECTION 11, NEITHER PARTY
MAKES ANY WARRANTY OF ANY KIND, WHETHER WRITTEN, ORAL, IMPLIED OR STATUTORY,
INCLUDING WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT OR FITNESS FOR A
PARTICULAR PURPOSE.

7.
Quality and Inspection.

7.1
Manufacturing Standards. Supplier agrees to undertake and to cause its suppliers
to undertake such quality control and inspection procedures as required by the
FDA. Supplier will manufacture the Products in accordance with the Current Good
Manufacturing Practice (“CGMP”) requirements set forth in the Quality System
Regulation promulgated pursuant to applicable provisions of the Act and in
compliance with the Quality Management System requirements of ISO 13485:2003



-21-









--------------------------------------------------------------------------------





standard and with the Stryker Quality Systems Program, a copy of which has been
previously furnished to Supplier, and amendments or modifications thereof that
may hereafter be furnished to Supplier at least [**] prior to their
effectiveness. Each shipment of Products shall be accompanied by a certificate
of inspection executed by the appropriate person at Supplier for the relevant
manufacturing lot and stating that the Products meet all applicable standards
required to meet the Specifications. Supplier will cause its suppliers to
undertake such quality control and inspection procedures as set forth in this
Agreement. Supplier further agrees to provide and to cause its suppliers to
provide Stryker with any manufacturing data that Stryker may at any time be
required to submit to the FDA, Health Canada, Therapeutic Goods Administration,
Medsafe, all European Competent Authorities or any other applicable regulatory
body.
7.2
Compliance with Materials Declaration Requirements. Supplier and any Supplier
facility, equipment, employees, sub-suppliers and agents shall comply with
Materials Declaration Requirements (defined below) as applicable at all times
during its performance under this Agreement. As used in this Agreement,
“Materials Declaration Requirements” shall mean: any applicable requirements,
obligations, standards, duties or responsibilities pursuant to any
environmental, product composition and/or materials declaration laws,
directives, or regulations; and any regulations, interpretive guidance or
enforcement policies related to any of the foregoing, including for example: the
California Electronic Waste Recycling Act of 2003; and/or other similar U.S.
legislation, and/or other similar environmental and/or materials declaration
laws, directives, regulations and requirements, as amended from time to time.

7.3
Quality Assurance Requirements. Contemporaneously with the execution of this
Agreement, Supplier and Stryker are entering into an agreement with respect to
quality assurance in the provision of the Products the terms of which are
incorporated herein and made a part hereof by this reference (the “Quality
Agreement”). Supplier and any Supplier facility, equipment, employees,
sub-suppliers and agents shall at all times comply with and provide all Products
set forth in this Agreement in accordance with the Quality Agreement.

7.4
Inspections and Audits. Stryker’s audit rights under Section 9.2 shall include
the right to inspect and audit Supplier’s manufacturing facilities and processes
and review its compliance and product complaint records applicable to the
Products. Additionally, Supplier will reasonably cooperate in good faith with
Stryker’s efforts to perform analogous inspections and audits with respect to
Supplier’s applicable suppliers. Stryker agrees to work with Supplier in order
to assist its continued compliance with CGMP and the Quality Agreement, but
responsibility therefor shall remain with Supplier. Supplier further agrees to
provide and to use reasonable good faith efforts to cause its suppliers to
provide Stryker with any manufacturing data that Stryker may at any time be
required to submit to the FDA.



-22-









--------------------------------------------------------------------------------





8.
Product Labeling; Product Literature.

8.1
The Products shall be labeled as mutually agreed between the Parties upon
completion of the activities described in the Development Agreement, and
advertised under Stryker’s name, provided that the statement “Manufactured by
Conformis”, or variations thereof acceptable to Stryker shall appear on any
printed material related thereto if and to the extent required by Applicable
Laws. Supplier shall provide Stryker reasonable inputs to formulate instructions
for use (“IFU”) to be included with its applicable Triathlon product, to the
extent such IFU addresses the applicable Product. With respect to the Products,
Supplier shall be responsible for submitting to the FDA’s Global Unique Device
Identifier Database (GUDID), maintaining submissions and ensuring that the
device and package label bears the UDI through application of Global GS1
standards. Otherwise with respect to Stryker’s Triathlon product, Stryker shall
be responsible for submitting to the FDA’s Global Unique Device Identifier
Database (GUDID), maintaining submissions and ensuring that the device and
package label bears the UDI through application of Global GS1 standards, subject
to Supplier’s provision of reasonable information and assistance with respect to
the Products.

9.
Regulatory Approvals; Audits; Complaints, Adverse Event Reporting and Recalls.

9.1
Regulatory Approvals. Supplier shall obtain and/or maintain 510(k) clearances
and all other legal and regulatory acceptances and approvals that are required
for the marketing of the Products in the United States. Supplier shall comply
with any future requirements imposed by the FDA in order that the Products may
be freely marketed in the United States during the Term. Stryker shall provide
such assistance from time to time as Supplier reasonably requests in connection
with such regulatory compliance in respect of the Products. Supplier shall
retain exclusive ownership and responsibility for all governmental marketing
authorizations with respect to the Products in the rest of the Territory. For
clarity, Supplier have no obligation with regard to ex-US marketing
authorizations unless mutually agreed by the Parties in accordance with Section
2.1.

9.2
Audits. Stryker shall have the right, upon reasonable advanced written notice to
Supplier, to inspect and audit the facilities being used by Supplier for the
matters described in Section 7.4 and the production and storage of the Products
to assure compliance by Supplier (and its suppliers) with: GMP (21 CFR Part
820); ISO 13485:2003 under United States Quality Management System; ISO
13485:2003 and the Quality Agreement; other applicable rules and regulations;
and the requirements of this Agreement. Additionally, Supplier will reasonably
cooperate in good faith with Stryker’s efforts to perform analogous inspections
and audits with respect to Supplier’s applicable Third Party suppliers. Supplier
shall notify Stryker within [**] of FDA or any government regulatory inspections
or actions relative to Products, goods or services supplied to Stryker. Supplier
shall maintain on file all manufacturing and inspection records of all Products
or other goods supplied to



-23-









--------------------------------------------------------------------------------





Stryker for a minimum of [**] or for the time period specified under the Quality
Agreement unless otherwise agreed in writing, whichever is longer. All
applicable files will be made available to Stryker within a [**] period.
Supplier shall, within [**], remedy or cause the remedy of any deficiencies
which may be noted in any such audit or, if any such deficiencies cannot
reasonably be remedied within the [**] period, present to Stryker a written plan
to remedy such deficiencies which shall include a timeline for remedying such
deficiencies; and the failure by Supplier to remedy or cause the remedy of any
such deficiencies within such [**] period or to present such a plan within such
[**] period and then use its best efforts to remedy or cause the remedy of such
deficiencies in accordance with such written plan, as the case may be, shall be
deemed a material breach of this Agreement. Supplier acknowledges that the
provisions of this Section 9.2 granting Stryker certain audit rights shall in no
way relieve Supplier of its obligations under this Agreement, nor shall such
provisions require Stryker to conduct any such audits.
9.3
Complaints, Adverse Event Reporting and Recalls.

9.3.1
Supplier, at its expense, shall be responsible for the prompt review, evaluation
and documentation of all complaints relating to Products. Stryker shall forward
to Supplier all complaints received concerning the Products, including all
reports of serious injury, product malfunction or other adverse events. Stryker
shall cooperate, as appropriate, with Supplier’s investigation of complaints.
Supplier shall comply with the FDA medical device reporting (MDR) regulations
(21 CFR Part 803) for all adverse event reports. The Supplier and its U.S. agent
are required to file mandatory problem reports.

9.3.2
Each Party agrees that if it discovers or becomes aware of any fact, condition,
circumstance or event (whether actual or potential) concerning or related to the
Products which may reasonably require a medical device report, a recall or
market withdrawal of the Products, that it shall promptly communicate such fact,
condition, circumstance or event to the other Party within [**]. In the event:
(a) any governmental entity or regulatory body requests that the Products be
recalled; (b) a court of competent jurisdiction orders such a recall; or
(c) either Party determines that the Products should be recalled or withdrawn
from the market as a result of a safety or regulatory concern, the Parties shall
take all appropriate remedial actions with respect to such recall or withdrawal
of the Products. Except as otherwise provided herein, Supplier shall be
responsible for all medical device reporting, vigilance reporting and recalls
associated with the Products, and Supplier shall be the primary contact person
for any communications to any governmental entity, regulatory body, the media
and customers concerning the recall or remedial action.

9.3.3
With respect to reasonable and documented out-of-pocket expenses associated with
a Product recall, including but not limited to, preparing customer lists and
letters, mailing expenses, media notices or other public



-24-









--------------------------------------------------------------------------------





announcements and any other necessary notices, legal and/or regulatory counsel,
and destruction, return, repair, and/or replacement of the recalled or withdrawn
Products, including the cost of shipping and freight: (1) Supplier shall be
responsible for such recall expenses to the extent that the recall was
necessitated by a breach of the Product Warranty; and (2) Stryker shall be
responsible for such recall expenses to the extent that the recall was
necessitated by the manner in which Stryker marketed and sold the Products.
Stryker shall provide such cooperation as Supplier may reasonably request in
connection with any Product recall or withdrawal. Stryker shall not recall any
Product without the Supplier’s previous written approval, provided such approval
shall not be unreasonably restricted or withheld.
9.3.4
Supplier shall number Products in order that they may be traced back to the
manufacturing lot in the case of a recall. Stryker also shall maintain a system
for the traceability of all Products shipped from Stryker’s stock to end users.
The system will, at a minimum, comprise dates, catalogue numbers and lot numbers
of each shipment, and such information shall be available at any time upon
Supplier’s reasonable request and shall comply with the Unique Device Identifier
(“UDI”) requirements as set forth in the FDA UDI rule, as amended, 21 CFR Part
830. Such data shall be maintained by Stryker and made available to Supplier
upon request for [**], whether or not this Agreement remains in effect.

10.
Indemnification; Insurance.

10.1
Supplier Indemnification. Supplier shall defend, indemnify and hold harmless the
Stryker Indemnified Parties from and against any and all Claims against the
Stryker Indemnified Parties, including all damages, collateral damages and
settlements arising therefrom and reasonable attorney’s fees and litigation
expenses related thereto, to the extent arising from: (i) the infringement,
misappropriation or violation of any Intellectual Property or proprietary right
of a Third Party attributable to the manufacture, sale or use of the Products
(or, solely in respect of a breach of Section 3.2 of the Development Agreement,
the Stryker Products) in accordance with this Agreement, the Related Agreements
and Applicable Law; (ii) the negligent, grossly negligent or intentionally
wrongful acts or omissions of Supplier, its employees, consultants, Agents and
Affiliates in their performance hereunder; (iii) any portion of a Claim alleging
personal injury on account of product liability attributable to a Product; (iv)
the violation by Supplier, its employees, consultants, Agents and Affiliates in
their performance hereunder of any Applicable Law including but not limited to
such Applicable Law governing the transportation, handling, disposal or
processing of regulated materials; (v) any breach of Supplier’s representations
and warranties or covenants hereunder; (vi) a claim of any lien, security
interest or other encumbrance made by a Third Party with respect to the Products
that is a result of Supplier’s conduct; and (vii) Supplier’s failure to comply
with the confidentiality obligations set forth in Section 15 of this Agreement.
Notwithstanding anything to



-25-









--------------------------------------------------------------------------------





the contrary, Claims arising as a result of design defects with respect to the
Products in respect of any design element in existence as of the date of 510(k)
clearance by the FDA of the Product are not encompassed by this Section 10.1 and
are covered solely under Section 7.3(a)(iv) the Development Agreement.
10.2
Supplier’s Infringement Rights. In case the Product, or any part thereof, is
alleged or held to constitute an infringement, Supplier may, [**], at its own
expense either; (i) procure for itself, Stryker and/or Stryker’s customer, the
right to continue using the Product; (ii) replace the same with non-infringing
Product, provided that such replacement Product shall not differ functionally in
material respects from the Product previously supplied; or (iii) modify the
Product so that it becomes non-infringing, provided that such modified Product
shall not differ functionally in material respects from the Product previously
supplied.

10.3
Joint Liability. To the extent that Stryker, on the one hand, and Supplier, on
the other hand, each has indemnification obligations to the other in connection
with a single Claim, they will contribute to the aggregate damages, liabilities,
costs and expenses arising from such Claim in a proportion reflecting the
relative and comparative responsibilities and determined liability of the
Parties for such damages, liabilities, costs and expenses, as well as any other
relevant equitable considerations. The amount paid or payable by a Party for
purposes of apportioning the aggregate damages, liabilities, costs and expenses
shall be deemed to include all reasonable legal fees and expenses incurred by
such Party in connection with investigating, preparing for or defending against
such Claim.

10.4
Exceptions to Supplier Indemnity Obligations. Supplier shall have no obligation
or liability with respect to any Claim under Section 10.1(iii) to the extent
directly arising out of or relating to: [**].

10.5
Stryker Indemnification. Stryker shall defend, indemnify and hold harmless the
Conformis Indemnified Parties from and against any and all Claims, including all
damages and settlements arising therefrom and reasonable attorney’s fees and
litigation expenses related thereto, against the Conformis Indemnified Parties
to the extent arising from: (i) any portion of a Claim alleging personal injury
on account of product liability attributable to Triathlon or (without limiting
Stryker’s rights under Section 7.3(a) of the Development Agreement) a Stryker
Product, or any other products supplied by Stryker or its Affiliates (other than
the Products); (ii) the negligent, grossly negligent or intentionally wrongful
acts or omissions of Stryker and its Affiliates, and their respective employees,
consultants, Agents and Affiliates; (iii) any breach of Stryker’s
representations, warranties or covenants hereunder; (iv) failure to comply with
the confidentiality obligations set forth in Section 15 of this Agreement; and
(v) [**].

10.6
Product Liability Claims. With respect to any Claims either against the Stryker
Indemnified Parties under Section 10.1(iii) or against the Conformis Indemnified
Parties under Section 10.5(i) (each such Claim, a “Product Liability Claim”),
with



-26-









--------------------------------------------------------------------------------





respect to any such Product Liability Claim which expressly sets forth causes of
action predicated upon both the basis set forth in Section 10.1(iii) and the
basis set forth in Section 10.5(i), the Parties shall, to the extent possible,
meet and discuss their mutual interest in the defense or outcome of such
potential dispute and cooperate in good faith to develop the appropriate course
of action.
10.7
Indemnification Procedure. Claims for indemnification under this Agreement shall
be governed by the indemnification procedures set forth in Section 5.5 of the
Asset Purchase Agreement.

10.8
Supplier Insurance. Supplier hereby covenants to maintain, at a minimum, the
following policies of insurance during the Supply Term: (i) general liability
insurance, including products liability coverage, in a minimum amount of $[**]
per occurrence and $[**] in the aggregate annually, with deductibles not
exceeding $[**] per occurrence that provides coverage for the Products and the
transactions contemplated by this Agreement; (ii) Worker’s Compensation
insurance in accordance with all applicable federal and state laws subject to
statutory limits (US only); (iii) Employer’s Liability insurance with limits of
not less than $[**] per accident for bodily injury and $[**] per employee and
policy limit for disease (US) or the local statutory limit, whichever is
greater; (iv) Umbrella or Excess Liability insurance, with a limit of not less
than $[**] per occurrence and annual aggregate. Such insurance shall include, at
a minimum, the Employer’s Liability and Commercial General Liability insurance
policies required herein as scheduled underlyers. The insurance requirements set
forth in this Section 10.8(i) through (iv) shall hereinafter be referred to as
“Required Insurance”.

10.9
Supplier Insurance (cont.). The Required Insurance set forth above must include
a waiver of subrogation in favor of Stryker and must: (i) include Stryker as an
additional insured; (ii) include an Indemnity to Principal clause in favor of
Stryker; or (iii) otherwise extend Supplier’s insurance to Stryker with respect
to losses arising out of negligence in Supplier’s performance or assumption of
liabilities under this Agreement. The Required Insurance by occurrence based and
shall be primary and shall not contribute with any insurance maintained by
Stryker. The Required Insurance must not be canceled or materially changed
without at least [**] prior written notice to Stryker. The Required Insurance
shall be provided by insurers with an A.M. Best rating of not less than A- /
VIII. If, at any time, Supplier neglects or refuses to provide or cause to be
provided any Required Insurance, or if any Required Insurance is canceled or
exhausted, Stryker shall have the right (but not the duty) to procure such
insurance and the cost thereof shall be deducted from monies then due or that
thereafter become due to Supplier. Supplier warrants that Stryker shall be
provided with [**] prior written notice of cancellation of such insurance
coverages while this Agreement is in effect. The insurance requirements
hereunder shall not to be construed in any way as a limitation of liability or
responsibility of Supplier under this Agreement. Prior to commencing work and
periodically thereafter as may be required, Supplier shall have its insurance
carrier, agent or broker furnish Stryker



-27-









--------------------------------------------------------------------------------





with certificates of insurance or other satisfactory documentation evidencing
that all of the Required Insurance is in force.
11.
Representations; Warranties and Covenants of Stryker. Stryker hereby represents
and warrants to Supplier that:

11.1
Organization. Stryker is division of Stryker Corporation, a corporation duly
organized and validly existing in good standing under the laws of the State of
Michigan.

11.2
Binding Obligation. The execution and delivery of this Agreement by Stryker does
not, and the performance of its obligations hereunder will not, violate any
provision of the certificate of incorporation or bylaws of Stryker or violate
any provisions of, or result in a breach of any of the terms or provisions of or
the acceleration of any of the obligations under, or constitute a default under,
any mortgage, lease, agreement, instrument, order, arbitration award, judgment
or decree to which Stryker is a party or to which Stryker or its assets,
properties or business are subject. This Agreement is a valid and binding
agreement of Stryker enforceable against it in accordance with its terms.

11.3
No Other Agreement. Stryker is not party to any agreement with or obligation to
any third-party or any other legally binding commitment of any kind or nature
whatsoever that may conflict with, diminish or limit in any manner the full
right and authority of Stryker to perform its covenants under this Agreement.

11.4
No Approval. No approval of any person, entity or government authority is
necessary with respect to the execution, delivery and performance by Stryker of
this Agreement.

11.5
Compliance with Applicable Laws. Stryker represents, warrants and covenants that
it will market, promote and sell the Products in accordance with all Applicable
Laws and any applicable approvals by regulatory bodies, including the FDA, in
all material respects.

12.
Other Stryker Obligations. Stryker hereby covenants to Supplier that:

12.1
Proprietary Markings. Stryker agrees not to remove patent or copyright markings
placed upon or contained within the Products, unless approved in writing by the
Supplier.

12.2
Stryker will, and will cause its Affiliates to, maintain the Products, prior to
their use, in a facility that is properly equipped to store such Products in
accordance with the applicable Product labeling, and will maintain such Product
in accordance with the Specifications and Applicable Laws.

13.
Term and Termination.



-28-









--------------------------------------------------------------------------------





13.1
Term. Unless earlier terminated in accordance with the provisions of this
Agreement, the term of this Agreement shall commence on the Effective Date and
shall end on December 31, 2031 (the “Term”); provided however, that this
Agreement shall remain in effect with respect to any Valid Purchase Order then
in effect at the time of such termination until performance and payment
thereunder are completed in accordance with this Agreement, unless or until such
Valid Purchase Order is itself terminated in accordance with this Agreement. The
supply term shall commence upon the First Commercial Sale of the Product and
shall end upon the later to occur of (a) the fifth (5th) anniversary of such
First Commercial Sale of the Product (the “Exclusive Supply Term”), or (b) the
expiration of the last Renewal Term (such period described in clauses (a) or
(b), the “Supply Term”). Following the expiration of the Exclusive Supply Term,
Stryker shall have the sole option to extend the Supply Term, at its discretion,
through the addition of additional one year periods (each, a “Renewal Term”)
through December 31, 2031 by giving written notice at least [**] prior to the
expiration of the Supply Term or then-current Renewal Term (such renewal terms,
collectively, the “Non-exclusive Supply Term”). Notwithstanding the foregoing,
Stryker’s obligations under Section 2.3.3 shall persist for the entire Term
after the Exclusive Supply Term unless this Agreement is terminated by Stryker
in accordance with its terms, it being deemed that Stryker has elected Section
2.3.3.1(b) for any periods during the Term after both the Supply Term and the
Non-exclusive Supply Term have expired.

13.2
Termination. Notwithstanding the foregoing, this Agreement may be terminated:

(i)
By either Party for the other Party’s material breach of this Agreement, unless
the breaching Party shall have corrected such breach within [**] from the
receipt by it of written notice thereof from the non-breaching Party;

(ii)
By either Party if an Insolvency Event occurs with respect to the other Party,
provided that, no termination right shall exist in respect of an Insolvency
Event that is a chapter 11 case under the Bankruptcy Code if the Party subject
to such chapter 11 case (x) continues to perform all of its material obligations
under this Agreement, (y) does not seek to reject this Agreement or take any
action in such chapter 11 case to disavow or undermine the rights of the other
Party under this Agreement, and (z) assumes this Agreement on or before any
deadline in such chapter 11 case for such assumption; notwithstanding the
foregoing, nothing herein shall limit or prevent the Party not subject to an
Insolvency Event from objecting to assumption or assumption and assignment of
this Agreement or requiring cure payments or adequate assurance of future
performance as a condition of assumption or assumption and assignment;



-29-









--------------------------------------------------------------------------------





(iii)
By Supplier if governmental regulatory requirements make manufacture or supply
of Products unlawful;

(iv)
By Stryker if governmental regulatory requirements make registration or
marketing of Products unlawful;

(v)
By Stryker in the event of a Supply Failure; and

(vi)
Automatically, without further action by either Party, in the event the
Development Agreement is terminated prior to Acceptance of all Deliverables for
Milestones #1 and #2 pursuant to Section 3.4 thereunder (as such terms are
defined in the Development Agreement).

13.3
Consequences of Termination.

13.3.1
General. The termination of this Agreement shall not release Supplier from its
obligation to deliver all Products theretofore ordered by Stryker under Valid
Purchase Orders, and Stryker’s corresponding obligation to pay Supplier for such
Products. In the event this Agreement is cancelled, terminated or allowed to
expire for any reason, Stryker shall be entitled to sell off any remaining
inventory of Products. Supplier shall not be obligated to repurchase Products
from Stryker.

13.3.2
Termination Assistance. Provided that this Agreement is terminated after the
commencement of the Supply Term, on notice from Stryker to Supplier after a
determination that an expiration or termination of this Agreement will occur,
then beginning on the effective date of the expiration or termination of this
Agreement, Supplier shall assist Stryker in completing the Technology Transfer,
if the Technology Transfer has not been completed as of such date in accordance
with the procedures set forth in Section 2.5.

13.3.3
Survival. Sections 1 (Definitions), 2.5 (Technology Transfer), 6 (Representation
and Warranties), 7 (Quality and Inspection) (to the extent applicable in
connection with Supplier’s fulfillment of Products ordered under Valid Purchase
Orders prior to termination), 10 (Indemnification; Insurance), 11
(Representations; Warranties and Covenants of Stryker), 13 (Term and
Termination), 14 (Unforeseen Events) (to the extent applicable in connection
with Supplier’s fulfillment of Products ordered under Valid Purchase Orders
prior to termination), 15 (Confidentiality), 16 (Limitation of Liability), 17
(Notices), 19 (Entire Agreement and Third Party Beneficiaries), 20 (Effect), 21
(Governing Law), 22 (Severability of Provisions), 23 (Waiver of Default), 24
(Assignments), 25 (Amendments and Waivers), 27 (Agency), 28 (Jointly Prepared),
29 (Expenses) and 30 (Rules of Construction) shall survive termination or
expiration of this Agreement.



-30-









--------------------------------------------------------------------------------





13.3.4
Return or Destruction of Confidential Information. Solely with respect to
Confidential Information in which a Party has no ownership interest at all,
owned or co-owned Confidential Information being exempt herefrom, upon
termination of this Agreement, unless independently authorized to retain such of
the Disclosing Party’s Confidential Information under a Related Agreement, each
Receiving Party shall, and shall direct its Representatives to, cease all use
and make no further use of any Confidential Information of the Disclosing Party
and shall, upon written request from the Disclosing Party, promptly return or
destroy all Confidential Information of the Disclosing Party (including copies
thereof) that is in tangible form (provided, however, that, with respect to
electronic imaging of the Disclosing Party's Confidential Information, such
materials shall be deleted and removed from access by an ordinary user from all
computer hard drives, servers and similar media but shall not require any action
to delete or erase such materials from any disaster recovery tapes or other
back-up media or any record retention or computer storage system so long as the
Receiving Party and its Representatives take such actions as are reasonably
likely to prevent access to such materials by any person other than information
technology and other administrative employees who are responsible for
maintaining those disaster recovery tapes and other back-up media) and any
documents created by the Receiving Party or any of its Representatives
containing Confidential Information of the Disclosing Party. The Receiving Party
shall provide to the Disclosing Party written certification of destroyed
Confidential Information of the Disclosing Party promptly following the
destruction thereof. Notwithstanding the foregoing, the Receiving Party and its
Representatives may retain one copy of any Confidential Information of the
Disclosing Party in a secure location in the Receiving Party's legal department
for the purpose of establishing compliance with Applicable Laws (including
professional standards) and for defending or maintaining any litigation
(including any administrative proceeding) relating to this Agreement, the
Related Agreements, the Prior CDA or the Confidential Information, provided that
all such information shall continue to be kept confidential pursuant to the
terms of this Agreement.

14.
Unforeseen Occurrences.

14.1
In the event that either Party is unable to perform any of its obligations under
this Agreement, or to enjoy any of its benefits because of fire, natural
disaster, action or decrees of Governmental Entities or any other event not
within such Party’s reasonable control (a “Force Majeure Event”), the Party who
has been so affected shall immediately give written notice to the other Party
and shall do everything reasonably possible to resume performance. Upon receipt
of such notice, all obligations under the Agreement shall be immediately
suspended. If the period of nonperformance exceeds [**] from the receipt of
notice of the Force Majeure Event, the Party whose ability to perform has not
been so affected may, by giving written



-31-









--------------------------------------------------------------------------------





notice, terminate the Agreement. Delays in delivery due to Force Majeure Events
shall automatically extend the delivery date for a period equal to the duration
of such Force Majeure Events. Any acceptance or warranty period affected by a
Force Majeure Event shall likewise be extended for a period equal to the
duration of such Force Majeure Event. As applied to this Section 14 and to
determine whether an event is reasonably beyond control of a Party, materials
shortages, strikes, slowdowns, other labor related delays or events resulting
from a Party’s, its Affiliates or their respective agents negligence, gross
negligence, fraud or intentional misconduct are not Force Majeure Events.
14.2
Notwithstanding the provisions set forth in Section 14.1, above, a Force Majeure
Event shall not include any governmental action of an enforcement nature that
arises from or relates to Supplier’s failure to comply with any federal,
national, state, provincial, international, or local law, statute, regulation or
ordinance applicable to Supplier’s performance hereunder or Supplier’s
manufacture, storage or handling of Products or materials associated with such
performance.

15.
Confidentiality. The provisions of Sections 4.3(a)-(i) of Article 4 of the Asset
Purchase Agreement are incorporated herein as if fully set forth herein.

16.
Limitation of Liability.

16.1
Disclaimer. EXCEPT FOR [**], IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE
OTHER PARTY FOR [**], EVEN IF SUCH PARTY WAS ADVISED OR AWARE OF THE POSSIBILITY
OF SUCH DAMAGES.

16.2
LIABILITY CAP.

16.2.1
EXCEPT FOR ([**], UNDER NO CIRCUMSTANCES SHALL [**] AGGREGATE LIABILITY FOR
DAMAGES IN CONNECTION WITH THIS AGREEMENT EXCEED $[**].

16.2.2
UNDER NO CIRCUMSTANCES SHALL [**] AGGREGATE FINANCIAL RESPONSIBILITY IN
CONNECTION WITH CLAIMS [**]INCLUDING WITH RESPECT TO [**]. If [**], Supplier’s
obligation under Section [**] shall be of [**] and Supplier shall have [**]. Any
[**], whether before or after the Effective Date and whether or not [**], shall
be [**].

17.
Notices. All notices, requests, demands and other communications to be given
pursuant to the terms of this Agreement will be in writing and will be deemed to
have been duly given if delivered by hand, sent by e-mail, sent by a nationally
recognized overnight mail service, or mailed first class, postage prepaid:



-32-









--------------------------------------------------------------------------------





If to Stryker:
Howmedica Osteonics Corp.
c/o
Stryker Corporation
2825 Airview Boulevard
Kalamazoo, Michigan 49002
Attn: General Counsel
E-mail: [**]


With a copy (which shall not constitute notice) to:
Ropes & Gray LLP
Prudential Tower
800 Boylston Street
Boston, MA 02199
Attn: Michael D. Beauvais
E-mail: Michael.Beauvais@ropesgray.com





If to Supplier:


Conformis, Inc.
Attn: Chief Executive Officer and General Counsel
600 Technology Park Drive
Billerica, MA 01821


With a copy (which shall not constitute notice) to:


WilmerHale
Attn: Jason Kropp, Esq.
60 State Street
Boston, MA 02109
 

Any Party may change its address, telephone number, or facsimile number by prior
written notice to the other Parties.
18.
Negotiation in Event of Dispute. In the event of any dispute or disagreement
between any of the Parties as to the interpretation of any provision of this
Agreement or any agreement incorporated herein, the performance of obligations
hereunder or thereunder, or any other disputed matter relating hereto or
thereto, such matter, upon the written request of any Party, will be referred to
an executive of each Party. Such executives will promptly meet in good faith to
resolve the dispute. If the executives do not agree upon a decision within
thirty calendar days after the reference of the matter to them, any Party will
be free to exercise any remedies available to it.



-33-









--------------------------------------------------------------------------------





19.
Entire Agreement and Third Party Beneficiaries. This Agreement (including the
Related Agreements) contains the entire agreement by and among the Parties with
respect to the subject matter hereof and there are no agreements,
understandings, representations or warranties between the Parties other than
those set forth or referred to herein. This Agreement is not intended to confer
upon any Person not a party (or their successors and assigns permitted by
Section 24), and to the extent expressly provided, their Affiliates, Agents,
employees and representatives, any rights or remedies hereunder, except that
Section 10.1 and Section 10.5 hereof are intended to benefit, and to be
enforceable by, any of the Stryker Indemnified Parties or Conformis Indemnified
Parties, as applicable, therein described.

20.
Effect. The terms of this Distribution Agreement are intended to be consistent
with and supplement the terms of the Quality Agreement. Notwithstanding the
foregoing, in the event of any conflict between terms in this Distribution
Agreement (as amended), the Quality Agreement (as amended), or any Valid
Purchase Order, then the documents shall govern in this order: (i) the Quality
Agreement (as amended); and (ii) this Agreement (as amended) and (iii) any Valid
Purchase Order.

21.
Governing Law and Jurisdiction. This Agreement shall be governed and construed
in accordance with the laws of the State of New York (without regard to the
conflict of laws provisions thereof). Subject to Section 18, the federal and
state Courts of New York State shall have exclusive jurisdiction to hear and
decide any suit, Action or proceedings, and to settle any disputes, which may
arise out of or in connection with this Agreement; provided, however, that each
Party shall have the right to institute judicial proceedings in any court of
competent jurisdiction against the other Party or anyone acting by, through or
under the other Party, in order to enforce an Order entered by federal or state
courts of New York. Each Party shall cause its applicable permitted Third Party
sublicensees and Affiliates receiving any rights or benefits (including the
receipt of any Confidential Information) in connection with this Agreement to be
bound by this Section 21 prior to their exercise of any such rights or receipt
of any such benefits. If such Party fails to comply with the foregoing sentence
with respect to any such Third Party or Affiliate, the other Party shall have
the right to seek relief in any court of competent jurisdiction in connection
with any dispute involving such Third Party or Affiliate.

22.
Severability of Provisions. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
term or other provision of this Agreement, or the application thereof to any
Person or any circumstance, is invalid, illegal or unenforceable by a Court of
competent jurisdiction, (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity,
illegality or unenforceability, nor shall such invalidity, illegality or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.



-34-









--------------------------------------------------------------------------------





23.
Waiver of Default. Failure of either Party at any time to require performance of
any provision of this Agreement shall not affect the right to require full
performance thereof at any time thereafter. The waiver of any default under this
Agreement by either Party shall not constitute a waiver of any rights for any
subsequent default.

24.
Assignments. A Party shall not have the right to assign any of its rights or
obligations under this Agreement (whether through a merger, sale of stock, or
otherwise) without the prior written consent of the other Party; except that,
either Party shall be permitted, without any need for the other Party’s consent,
to assign this Agreement (a) in whole or in part to an Affiliate (provided,
however, that once such Person is no longer an Affiliate of the assigning Party,
such former Affiliate shall assign this Agreement back to the assigning Party),
provided that the assigning Party provides the other Party notice of any such
assignment; provided further that failure to provide such notice of such
assignment shall not render such assignment void; or (b) to a Third Party in
connection with sale or transfer of all or substantially all of the assigning
Party’s business or assets relating to the subject matter of this Agreement,
whether by Change of Control, merger, sale of assets or otherwise; provided,
however, that, with respect to clause (b), (i) any assignment of this Agreement
shall be void and have no effect unless and until the assignee assumes the
obligations of the assigning Party in a written instrument, a copy of which is
provided to the other Party; and (ii) any assignment in whole or in part shall
not relieve the assigning Party of its obligations hereunder. If and to the
extent that a Party assigns any of its rights and/or obligations hereunder in
accordance with this Section 24, then this Agreement shall be binding upon the
assignee to the same extent as if it were a Party hereto. Any assignment not in
accordance with this Section 24 shall be void.

25.
Amendments and Waivers. This Agreement and the Schedules hereto constitute the
entire agreement between Stryker and Supplier with respect to the subject matter
hereof and may not be modified or amended except by an instrument or instruments
in writing signed by the Party against whom enforcement of any such modification
or amendment is sought. Supplier may waive compliance by Stryker or Stryker may
waive compliance by Supplier with any term or provision of this Agreement on the
part of such Party to be performed or complied with, but only by an instrument
in writing. The waiver by any Party of a breach of any term or provision of this
Agreement will not be construed as a waiver of any subsequent breach.

26.
Counterparts and Electronic Transmission. This Agreement may be executed in one
or more counterparts, all of which will be considered one and the same
agreement, and will become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Party. This Agreement
may be executed and delivered by facsimile or e-mail transmission with the same
effect as if a manually signed original was personally delivered.

27.
Agency. Neither this Agreement nor any of the Related Agreements creates any
partnership, agency or other relationship among the Parties for any purpose,
including for all tax purposes. No Party is granted any right or authority to
assume or to create any obligation or responsibility on behalf or in the name of
the other Party or to bind the other Party in any manner whatsoever.



-35-









--------------------------------------------------------------------------------





28.
Jointly Prepared. This Agreement has been prepared jointly and shall not be
strictly construed against any Party.

29.
Expenses. Except as otherwise set forth in this Agreement and the Related
Agreements, all legal and other costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby will be paid by the
Party incurring such costs and expenses.

30.
Rules of Construction. As used in this Agreement, the words “include”,
“includes” and “including” means “including without limitation”, and no
inferences or conclusions of any sort shall be drawn from the fact that in some
instances in this Agreement the words “include”, “includes” and “including” are
actually followed by the phrase “without limitation” or the equivalent while in
other instances they are not. Except where the context expressly requires
otherwise, the use of any gender herein will be deemed to encompass references
to any gender, and the use of the singular will be deemed to include the plural
(and vice versa).

* * *





-36-









--------------------------------------------------------------------------------





The Parties have executed this Agreement as of the day and year first above
written.
HOWMEDICA OSTEONICS CORP.
 
CONFORMIS, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Spencer Stiles
 
By:
/s/ Mark A. Augusti
Name:
Spencer Stiles
 
Name:
Mark A. Augusti
Title:
Group President, Orthopaedics and Spine
 
Title:
President and CEO





































[Signature Page to Distribution Agreement]







--------------------------------------------------------------------------------


    

















